DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022, has been entered.

Response to Arguments
Applicant’s arguments see pages 7-18, filed January 14, 2022, with respect to the 35 U.S.C. 103 rejections of previous claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.







Allowable Subject Matter

Claims 1-9 and 11-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “and is to detect movement user input across the multiple sensor elements; a tactile identifier to indicate a location of the array of sensors and to direct a user to a location where touch input is detectable” as the references only teach a wearable communications garment including selectable inputs via the body sensors in the garment, however the references fail to explicitly disclose providing the user a specific indication of where to perform the touch input given that the sensor are embedded within the clothing in conjunction with the remaining sensor array structure features of claim 1.
In regards to independent claim 11, none of the cited prior art alone or in combination provides motivation to teach “wherein the flexible array of sensors is formed under a patch of clear smooth material of a different type of fabric than remaining portions of the article of clothing” as the references only teach a wearable communications garment including selectable inputs via the body sensors in the garment, however the references fail to explicitly disclose the garment structure as described herein where the sensors themselves have a patch of clear material which differs from other areas of the clothing in conjunction with the remaining features of claim 11 for providing virtual reality inputs.
In regards to independent claim 13, none of the cited prior art alone or in combination provides motivation to teach “comprises multiple sensors spaced apart from one another to conform to a shape of the user; and is to detect movement user input across the multiple sensor elements; a patch of clear smooth material disposed over the array of sensors;” as the references only teach a wearable communications garment including selectable inputs via the body sensors in the garment, however the references fail to explicitly disclose providing the user input to the clothing in regards to the described garment structure where the sensors themselves have a patch of clear material within clothing worn over the legs of a user in conjunction with the remaining features of claim 13 for providing virtual reality inputs.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2-9 and 11-20, these claims depend from allowed base claims 1, 11, and 13, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0085246 A1 – Reference is of particular relevance to the application as it discloses a textile-based wearable system for providing user input to a device.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619